DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/24/2021 has been entered.
Upon entry of Applicant’s amendment, and the examiner’s amendment discussed below, claims 1-18 are pending are pending, claims 1, 3-8, 10-15, 17 and 18 were amended by applicant, claims 21 and 22 were added, and claims 19 and 20 were cancelled in applicant’s amendment. Claims 21 and 22 were cancelled by the examiner’s amendment, as noted below.
The objections to claims 1-20 previously set forth in the non-final office action mailed on 7/2/2021 (hereinafter “the previous office action”) have been withdrawn due to Applicant’s amendments to the claims filed 9/24/2021. 
The rejections of claims 1-20 under 35 U.S.C. § 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 7/9/2021 and the examiner’s amendment discussed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given by Applicant’s representative Bobby Soltani, Registration No. 54,459, on November 29, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A method for monitoring a system, comprising:
acquiring a series of status index data of a monitored system during at least one data collection period, as a series of historical status index data;
obtaining a feature extraction algorithm matching the series of historical status index data by: introducing the series of historical status index data into a pre-trained recommended feature extraction model to match the series of historical status index data to the feature extraction algorithm according to a pre-trained corresponding relationship between the series of historical status index data and the obtained feature extraction algorithm, the obtained feature extraction algorithm being a recommended feature extraction algorithm, wherein the corresponding relationship between the series of historical status index data and the obtained feature extraction algorithm is characterized by the recommended feature extraction model;
determining a maximum value and a minimum value of feature values obtained by performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm, wherein the recommended feature extraction algorithm comprises a period-over-period feature extraction algorithm, or a 
determining, based on the determined maximum value and minimum value, a normal value range of feature values obtained by performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm, wherein performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm comprises: calculating, from a second data collection period in the series of historical status index data, a ratio of historical status index data of each data collection period to historical status index data of a previous collection period of the collection period; and defining the calculated ratio as feature values obtained by performing feature extraction on the series of historical status index data according to the period-over-period feature extraction algorithm or the chain relative feature extraction algorithm; and
monitoring the monitored system according to the recommended feature extraction algorithm and the normal value range.

2.	(Previously Presented) The method according to claim 1, the method further comprising building the recommended feature extraction model, the building the recommended feature extraction model comprising:
obtaining the recommended feature extraction model through training by using a machine learning method, based on a manually labeled series of historical status index 

3.	(Previously Presented)  The method according to claim 1, wherein the obtaining a feature extraction algorithm matching the series of historical status index data by introducing the series of historical status index data into a pre-trained recommended feature extraction model to match the series of historical status index data to the feature extraction algorithm according to a pre-trained corresponding relationship between the series of historical status index data and the feature extraction algorithm, the feature extraction algorithm being a recommended feature extraction algorithm comprises:
introducing the historical status index data series into the recommended feature extraction model to obtain feature extraction algorithms with a matching degree used to represent an accuracy of determining feature extraction algorithms based on the series of historical status index data; and
defining a feature extraction algorithm of the obtained feature extraction algorithms with a highest matching degree as the recommended feature extraction algorithm.

4.	(Previously Presented) The method according to claim 1, wherein the determining a maximum value and a minimum value of feature values obtained by 
performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm to obtain feature values of the series of historical status index data;
acquiring a preset maximum abnormal point proportion and a preset minimum abnormal point proportion based on which the monitored system utilizes the recommended feature extraction algorithm to perform the feature extraction, the preset maximum abnormal point proportion and the preset minimum abnormal point proportion being numerical values greater than or equal to 0 and smaller than 1;
acquiring a number of the obtained feature values as a first number;
calculating a first product of the first number and the preset minimum abnormal point proportion and rounding the calculated first product into a second number, the second number being the rounded first product;
calculating and rounding a second product of the first number and the preset maximum abnormal point proportion to be a third number, the third number being the rounded second product;
calculating a difference between the first number and the third number as a fourth number;
ordering the obtained feature values in an ascending order;
selecting, from the obtained feature values, an ith feature value in the ascending order as the minimum value of eigenvalues obtained by performing feature extraction on 
selecting, from the obtained feature values, a jth feature value in the ascending order as the maximum value of feature values obtained by performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm, j being a difference between the fourth number and 1.

5.	(Previously Presented) The method according to claim 1, wherein the determining, based on the determined maximum value and minimum value, a normal value range of feature values obtained by performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm comprises:
defining a product of the determined minimum value and a predetermined reduction factor as a minimum value of the value range, the predetermined reduction factor being a numerical value greater than 0 and smaller than 1;
defining a product of the determined maximum value and a predetermined magnification factor as a maximum value of the value range, the predetermined magnification factor being a numerical value greater than 1; and
determining that the normal value range of feature values obtained by performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm is greater than or equal to the minimum value of the value range, and is smaller than or equal to the maximum value of the value range.

6.	(Previously Presented) The method according to claim 1, wherein the monitoring the monitored system according to the recommended feature extraction algorithm and the normal value range comprises:
collecting periodically current status index data of the monitored system and generating a series of current status index data as a monitored series of current status index data;
performing feature extraction on the monitored series of current status index data according to the recommended feature extraction algorithm to obtain feature values of the monitored series of current status index data; and
determining the monitored system as abnormal, if the feature values of the monitored series of current status index data are not within the normal value range.

7.	(Previously Presented) The method according to claim 6, further comprising:
determining the monitored system as normal, if the feature values of the monitored series of current status index data are within the normal value range.

8.	(Currently Amended) An apparatus for monitoring a system, comprising:
at least one processor; and
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:

obtaining a feature extraction algorithm matching the series of historical status index data by: introducing the series of historical status index data into a pre-trained recommended feature extraction model to match the series of historical status index data to the feature extraction algorithm according to a pre-trained corresponding relationship between the series of historical status index data and the obtained feature extraction algorithm, the obtained feature extraction algorithm being a recommended feature extraction algorithm, wherein the corresponding relationship between the series of historical status index data and the obtained feature extraction algorithm is characterized by the recommended feature extraction model;
determining a maximum value and a minimum value of feature values obtained by performing feature extraction on the series of historical the status index data according to the recommended feature extraction algorithm, wherein the recommended feature extraction algorithm comprises a period-over-period feature extraction algorithm, or a chain relative feature extraction algorithm, and different recommended feature extraction algorithms correspond to different feature values;
determining, based on the determined maximum value and minimum value, a normal value range of feature values obtained by performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm, wherein performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm comprises: calculating, from a second data collection period in the series of historical status index data, a ratio of historical status index data of each data collection period to historical status index data of a previous collection period of the collection period; and defining the calculated ratio as feature values obtained by performing feature extraction on the series of historical status index data according to the period-over-period feature extraction algorithm or the chain relative feature extraction algorithm; and
monitoring the monitored system according to the recommended feature extraction algorithm and the normal value range.

9.	(Previously Presented) The apparatus according to claim 8, the operations further comprising building the recommended feature extraction model, the building the recommended feature extraction model comprising:
obtaining the recommended feature extraction model through training by using a machine learning method, based on a manually labeled series of historical status index data of the monitored system and the feature extraction algorithm corresponding to the series of historical status index data of the monitored system.

10.	(Previously Presented)  The apparatus according to claim 8, wherein the obtaining a feature extraction algorithm matching the series of historical status index data by introducing the series of historical status index data into a pre-trained recommended feature extraction model to match the series of historical status index data to the feature extraction algorithm according to a pre-trained corresponding relationship between the series of historical status index data and the feature extraction 
introducing the series of historical status index data into the recommended feature extraction model to obtain feature extraction algorithms with a matching degree used to represent an accuracy of determining feature extraction algorithms based on the series of historical status index data; and
defining a feature extraction algorithm of the obtained feature extraction algorithms with a highest matching degree as the recommended feature extraction algorithm.

11.	(Previously Presented) The apparatus according to claim 8, wherein the determining a maximum value and a minimum value of feature values obtained by performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm comprises:
performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm to obtain feature values of the series of historical status index data;
acquiring a preset maximum abnormal point proportion and a preset minimum abnormal point proportion based on which the monitored system utilizes the recommended feature extraction algorithm to perform the feature extraction, the preset maximum abnormal point proportion and the preset minimum abnormal point proportion being numerical values greater than or equal to 0 and smaller than 1;
acquiring a number of the obtained feature values as a first number;

calculating and rounding a second product of the first number and the preset maximum abnormal point proportion to be a third number, the third number being the rounded second product;
calculating a difference between the first number and the third number as a fourth number;
ordering the obtained feature values in an ascending order;
selecting, from the obtained feature values, an ith feature value in the ascending order as the minimum value of feature values obtained by performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm, i being a sum of the second number and 1; and
selecting, from the obtained feature values, a jth feature value in the ascending order as the maximum value of feature values obtained by performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm, j being a difference between the fourth number and 1.

12.	(Previously Presented) The apparatus according to claim 8, wherein the determining, based on the determined maximum value and minimum value, a normal value range of feature values obtained by performing feature extraction on the series of 
defining a product of the determined minimum value and a predetermined reduction factor as a minimum value of the value range, the predetermined reduction factor being a numerical value greater than 0 and smaller than 1;
defining a product of the determined maximum value and a predetermined magnification factor as a maximum value of the value range, the predetermined magnification factor being a numerical value greater than 1; and
determining that the normal value range of feature values obtained by performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm is greater than or equal to the minimum value of the value range, and is smaller than or equal to the maximum value of the value range.

13.	(Previously Presented) The apparatus according to claim 8, wherein the monitoring the monitored system according to the recommended feature extraction algorithm and the normal value range comprises:
collecting periodically current status index data of the monitored system and generate a series of current status index data as a monitored series of current status index data;
performing feature extraction on the monitored series of current status index data according to the recommended feature extraction algorithm to obtain feature values of the monitored series of current status index data; and


14.	(Previously Presented) The apparatus according to claim 8, the operations further comprising:
determining the monitored system as normal, if the feature values of the monitored series of current status index data are within the normal value range.

15.	(Currently Amended) A non-transitory computer storage medium storing a computer program, which when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising:
acquiring a series of status index data of a monitored system during at least one data collection period, as a series of historical status index data;
obtaining a feature extraction algorithm matching the series of historical status index data by: introducing the series of historical status index data into a pre-trained recommended feature extraction model to match the series of historical status index data to the feature extraction algorithm according to a pre-trained corresponding relationship between the series of historical status index data and the obtained feature extraction algorithm, the obtained feature extraction algorithm being a recommended feature extraction algorithm, wherein the corresponding relationship between the series of historical status index data and the obtained feature extraction algorithm is characterized by the recommended feature extraction model;

determining, based on the determined maximum value and minimum value, a normal value range of feature values obtained by performing feature extraction on the historical series of status index data of the monitored system according to the recommended feature extraction algorithm, wherein performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm comprises: calculating, from a second data collection period in the series of historical status index data, a ratio of historical status index data of each data collection period to historical status index data of a previous collection period of the collection period; and defining the calculated ratio as feature values obtained by performing feature extraction on the series of historical status index data according to the period-over-period feature extraction algorithm or the chain relative feature extraction algorithm; and
monitoring the monitored system according to the recommended feature extraction algorithm and the normal value range.


obtaining the recommended feature extraction model through training by using a machine learning method, based on a manually labeled series of historical status index data of the monitored system and the feature extraction algorithm corresponding to the series of historical status index data of the monitored system.

17.	(Previously Presented) The non-transitory computer storage medium according to claim 15, wherein the obtaining a feature extraction algorithm matching the series of historical status index data by introducing the series of historical status index data into a pre-trained recommended feature extraction model to match the series of historical status index data to the feature extraction algorithm according to a pre-trained corresponding relationship between the series of historical status index data and the feature extraction algorithm, the obtained feature extraction algorithm being a recommended feature extraction algorithm comprises:
introducing the series of historical status index data into the recommended feature extraction model to obtain feature extraction algorithms with a matching degree used to represent an accuracy of determining feature extraction algorithms based on the series of historical status index data; and
defining a feature extraction algorithm of the obtained feature extraction algorithms with a highest matching degree as the recommended feature extraction algorithm.

18.	(Previously Presented) The non-transitory computer storage medium according to claim 15, wherein the determining a maximum value and a minimum value of feature values obtained by performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm comprises:
performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm to obtain feature values of the series of historical status index data;
acquiring a preset maximum abnormal point proportion and a preset minimum abnormal point proportion based on which the monitored system utilizes the recommended feature extraction algorithm to perform the feature extraction, the preset maximum abnormal point proportion and the preset minimum abnormal point proportion being numerical values greater than or equal to 0 and smaller than 1;
acquiring a number of the obtained feature values as a first number;
calculating a first product of the first number and the preset minimum abnormal point proportion and rounding the calculated first product into a second number, the second number being the rounded first product;
calculating and rounding a second product of the first number and the preset maximum abnormal point proportion to be a third number, the third number being the rounded second product;
calculating a difference between the first number and the third number as a fourth number;
ordering the obtained feature values in an ascending order;
th feature value in the ascending order as the minimum value of eigenvalues obtained by performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm, i being a sum of the second number and 1; and
selecting, from the obtained feature values, a jth feature value in the ascending order as the maximum value of feature values obtained by performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm, j being a difference between the fourth number and 1.

19.	(Cancelled)  

20.	(Cancelled) 

21-22. (Cancelled) 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The currently amended claims 1-18 are allowed over the prior art of record.

The prior art of record Bushey et al. (U.S. Patent Application Pub. No. 2017/0359366 A1, hereinafter “Bushey”) discloses “receiv[ing], via a plurality of real-time monitoring node signal inputs, streams of monitoring node signal values over time that represent a current operation of the industrial asset control system”, “methods to protect an industrial asset control system from cyber threats”, “monitor[ing] streams of 
FIG. 3 of Bushey depicts a “FEATURE EXTRACTION” element 352 and Bushey discloses “an appropriate set of multi-dimensional feature vectors, which may be extracted automatically (e.g., via an algorithm)” [i.e., a feature extraction algorithm], “deep learning features (e.g., generated by mining experimental and/or historical data sets)” [i.e., generate deep learning features/algorithms matching series/sets of historical data], “real-time threat detection platform 350 may receive the boundaries along with streams of data from the monitoring nodes [i.e., stream/series of status data for the monitored system]. The platform 350 may include a feature extraction on each monitoring node element” and “a historical batch with pertinent feature vector information may be kept for some duration of time.” [i.e., obtain feature extraction algorithm matching the series/batch of historical status data] (See, e.g., paragraphs 26-27, 31 and 37).
 Bushey further discloses “a series of normal values over time that represent normal operation of an industrial asset control system”, “Information from the normal space data source 110 and the threatened space data source 120 may be provided to a 
FIG. 4 of Bushey depicts a minimum boundary 414 and a maximum boundary 416 and Bushey discloses “Examples of features as applied to data might include the maximum and minimum … an appropriate set of multi-dimensional feature vectors, which may be extracted automatically (e.g., via an algorithm)” [i.e., performing feature extraction on the data according to the feature extraction algorithm], “an appropriate set of multi-dimensional feature vectors, which may be extracted automatically (e.g., via an algorithm)” [i.e., the obtained feature extraction algorithm], “embodiments may provide an advanced anomaly detection algorithm” [i.e., being an advanced, recommended algorithm] and “different types of features may be utilized … including … statistical features (e.g., … maximum, minimum values of time series signals, location of maximum and minimum values”, “[e]ach graph includes an average boundary 412 (solid line), minimum boundary 414 (dotted line), and maximum boundary 416 (dashed line) and an indication associated with current feature location for each monitoring node parameter” [i.e., determining a maximum and minimum value of features] and “predictive modeling information) and/an output device … to … transmit recommendations” [i.e., including a recommended algorithm] (See, e.g., paragraphs 15, 26-27, 35 and 45). 
Bushey also discloses that “each generated current monitoring node feature vector may be compared to a corresponding decision boundary (e.g., a linear boundary, non-linear boundary, multi-dimensional boundary, etc.) for that monitoring node, the decision boundary separating a normal state from an abnormal state for that monitoring 

The prior art of record non-patent literature Ide et al. ("Eigenspace-based anomaly detection in computer systems." Proceedings of the tenth ACM SIGKDD international conference on Knowledge discovery and data mining. ACM, pages 440-449, 2004, hereinafter “Ide”) discloses “we address online anomaly detection for computer systems. We model a Web-based system as a weighted graph”, “graph mining in terms of a vector space model” [i.e., feature extraction model], “we describe a new method of feature extraction and show that graph time sequences are reduced to time-series of directional data” [i.e., relationship between series of status data and the u of D … we call this feature vector an activity vector”, “Our feature extraction technique provides a natural way to summarize the information contained in D … and the activity vector extraction technique allows us to further reduce the degrees of freedom … of each of sub-problems … the feature vector has a clear interpretation that is comprehensible to system administrators” [i.e., a relationship between the series of status data/feature vector and the obtained feature extraction technique/algorithm], “extract a typical pattern from the past activity vectors, and … calculate the dissimilarity of the present activity vector from this typical one” and “infer that an anomalous situation is occurring in the system.” [i.e., feature extraction model characterizes a corresponding relationship between a series of status index data/activity vectors and the feature extraction algorithm] (See, e.g., pages 440-445).

	The prior art of record Parandehgheibi et al. (U.S. Patent Application Pub. No. 2016/0359740 A1, hereinafter “Parandehgheibi”) discloses “if a training set of example data with known outlier labels exists, supervised anomaly detection techniques may be used. Supervised anomaly detection techniques utilize data sets that have been labeled as normal and abnormal and train a classifier”, “the administrator or user can manually label nodes to create the training data” [i.e., training based on manually labeled status data] and “The suitable clustering algorithm can be user-specified or can be based on a maximum rule (e.g., the ML [machine learning] algorithm with the highest level of , a minimum rule (e.g., the ML algorithm with the lowest error rate, …. a majority rule (e.g., the greatest number of ADM runs meeting a specified threshold level of accuracy)” [i.e., algorithms with a matching degree representing their accuracy based on historical data] (See, e.g., paragraphs 37, 89 and 92). Parandehgheibi also discloses “The suitable clustering algorithm can be … based on a maximum rule (e.g., the ML algorithm with the highest level of confidence, highest level of accuracy, etc.)” and “using domain-specific similarity measures and machine learning algorithms most suitable for the features in a particular domain [i.e., defining an algorithm with the highest matching degree as the most suitable/recommended algorithm] (See, e.g., paragraph 110).

The prior art of record non-patent literature Guan et al. ("Adaptive anomaly identification by exploring metric subspace in cloud computing infrastructures." 2013 IEEE 32nd International Symposium on Reliable Distributed Systems. IEEE, 2013, pages 205-214., hereinafter “Guan”) discloses that “in cloud anomaly detection, normalization is necessary … to pre-process the cloud performance data and scale the metrics to [0, 1]” [i.e., a predetermined scaling/reduction factor that is a numerical value between 0 and 1], “minN(t) denote[s] the synthetic … minimum values of a cloud performance metric” [i.e., minimum value], “in a time window, which is ended at time t. They are updated iteratively based on … minN(t−1) and the new measurement of the metric by following the equation …
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where the coefficient λ represents the adjustment ratio” [i.e., a product of the minimum value and the scaling/reduction factor], “maxN(t) … denote[s] the synthetic maximum …  [i.e., maximum value] and “in a time window, which is ended at time t. They are updated iteratively based on maxN(t−1) … and the new measurement of the metric by following the equation … 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 where the coefficient λ represents the adjustment ratio” [i.e., a product of the maximum value and the adjustment ratio/magnification factor greater than 1] (See, e.g., page 207).

The prior art of record Gupta et al. (U.S. Patent Application Pub. No. 2016/0350657 A1, hereinafter “Gupta”) discloses that “weights may be selected based on a feature of observed behavior.” [i.e., features extracted from monitored/observed data], “observed module behavior may be … sent to each observing module periodically” [i.e., data is periodically collected from observed modules of a monitored system], “The feature extractor module 204 may be configured to receive or retrieve the observed behavior data and use this information to generate one or more behavior representations. … the behavior representation is a behavior vector, the vector data-structure may include a series of numbers, each of which signifies a partial or complete representation of the real-time data collected by the behavior observer module 202.” and “feature extractor module 204 may be configured to generate behavior vectors of size ‘n,’ each of which maps the real-time data of a sensor or hardware or software behavior into an n-dimensional space.” [i.e., feature values are extracted from the data by feature extraction module 204/algorithm] (See, e.g., paragraphs 30-31 and 51-52).
Gupta additionally discloses that “the weight of each observer module's classifications may be based on … the determined duration of observation … less 
Gupta further discloses that “The data type may be used by the observing module to determine how the corresponding feature (or feature value) should be measured, analyzed, weighted, or used.” and “In aspects in which the behavior representation is a behavior vector, the observer module may be configured to generate a behavior vector of size ‘n’ that maps the observer real-time data into an n-dimensional space. Each number or symbol in the behavior vector (i.e., each of the ‘n’ values stored by the vector) may represent the value of a feature.” [i.e., different recommended feature extraction algorithms/modules correspond to different feature data types/feature values] (See, e.g., paragraphs 29 and 30).
Gupta was filed on June 1, 2015, and this date is before the effective filing date of this application, i.e., September 9, 2016. Therefore, Gupta constitutes prior art under 35 U.S.C. 102(a)(2).


For example, the prior art of record does not anticipate or render obvious the limitations “determining a maximum value and a minimum value of feature values obtained by performing feature extraction on the series of historical status index data according to the recommended feature extraction algorithm, wherein the recommended feature extraction algorithm comprises a period-over-period feature extraction algorithm, or a chain relative feature extraction algorithm, and different recommended feature extraction algorithms correspond to different feature values;
determining, based on the determined maximum value and minimum value, a normal value range of feature values obtained by performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm, wherein performing feature extraction on the series of historical status index data of the monitored system according to the recommended feature extraction algorithm comprises: calculating, from a second data collection period in the series of historical status index data, a ratio of historical status index data of each data collection period to historical status index data of a previous collection period of the collection period; and defining the calculated ratio as feature values obtained by performing feature extraction on the series of historical status index data according to the period-over-period feature extraction algorithm or the chain relative feature extraction algorithm” as recited in independent claim 1 in combination with the other limitations in this claim.

Independent claims 8 and 15 recite similar distinguishing features.
Thus, independent claims 1, 8 and 15 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
In particular, claims 2-7, 9-14 and 16-18 each depend directly or indirectly from independent claims 1, 8 and 15, respectively, and as such, claims 2-7, 9-14 and 16-18 each include all of the limitations of base claims 1, 8 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125